Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-23-2006

Malaysia Shipping v. Sinochem Intl Co
Precedential or Non-Precedential: Precedential

Docket No. 04-1816




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Malaysia Shipping v. Sinochem Intl Co" (2006). 2006 Decisions. Paper 1340.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1340


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 04-1816


            MALAYSIA INTERNATIONAL SHIPPING CORPORATION

                                                        Appellant

                                           v.

                      SINOCHEM INTERNATIONAL CO. LTD.



                      Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 03-cv-03771)
                 District Judge: Honorable Franklin S. Van Antwerpen


                                  Argued June 7, 2005

           Before: AMBRO, STAPLETON and ALARCÓN *, Circuit Judges

                            (Opinion filed February 7, 2006)


                  ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
February 7, 2006, be amended as follows:

             On page 14, sixth line in the paragraph, add a comma after “that”.



      *
        Honorable Arthur L. Alarcón, Senior United States Circuit Judge for the Ninth
Circuit Court of Appeals, sitting by designation.
              On page 14, third line up from the bottom of the paragraph, change
“locality on which” to “locality upon which”.

              On page 15, third line, insert single quotation marks around the word
“impact”, so the quoted phrase appears like this: “‘impact’ analysis”.

              On page 15, seventh line, insert “at 588–89” after the “See id.”.

              On page 17, third line, change “action, it is damnum” to “action; it is
damnum”.

            On page 17, full paragraph, seventh line, capitalize “complaint” in the
phrase “[MISC]’s complaint”, so that it appears “[MISC]’s Complaint”.

              On page 18, first line, insert “special” between “applying” and “admiralty”.

              On page 21, note 17, second line, insert “to” between “found” and
“satisfy”.

               On page 23, first paragraph, twelfth line, remove “, Inc.” after “Dole Food
Co.” so that it reads “Dole Food Co., 251 F.3d”.

             On page 23, first paragraph, fourteenth line, remove “, Inc.” after “Hill-
Rom Co.” so that it reads “Hill-Rom Co., 108 F.3d 799”.

              On page 37, full paragraph, eleventh line, abbreviate “East” to “E.”.

             On page 40, tenth line, insert single quotation marks before “non-merits
grounds” and after “personal jurisdiction,” so that the phrase looks like this: “‘non-merits
grounds such as . . . personal jurisdiction,’”.


                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge


Dated: March 23, 2006




                                             2